                                                                                                                      1   Stacy North (SBN 219034)
                                                                                                                          PIERCE & SHEARER LLP
                                                                                                                      2   2055 Woodside Road, Suite 110
                                                                                                                      3   Redwood City, CA 94061
                                                                                                                          Phone: (650) 843-1900
                                                                                                                      4   Fax: (650) 843-1999
                                                                                                                          Email: snorth@pierceshearer.com
                                                                                                                      5
                                                                                                                      6   Attorneys for Plaintiff
                                                                                                                          RANDAL SINGH GOOMER
                                                                                                                      7
                                                                                                                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                                                                      8
                                                                                                                          JOSEPH R. LORDAN, SB# 265610
                                                                                                                      9     E-Mail: Joseph.Lordan@lewisbrisbois.com
                                                                                                                          JONATHAN D. MARTIN, SB# 188744
                                                                                                                     10     E-Mail: Jonathan.Martin@lewisbrisbois.com
                                                                                                                     11   333 Bush Street, Suite 1100
                                                                                                                          San Francisco, California 94104-2872
                                                                                                                     12   Telephone: 415.362.2580
                                                                                                                          Facsimile: 415.434.0882
                 2055 Woodside Road, Suite 110, Redwood City, CA 94061




                                                                                                                     13
                                                                                                                          Attorneys for Defendants
                                                                         PHONE (650) 843-1900 • FAX (650) 843-1999




                                                                                                                     14   AKVARR, INC. and VIJAI RANGARAJAN
PIERCE & SHEARER LLP




                                                                                                                          (incorrectly sued herein as “VIJAI
                                                                                                                     15   RANGARAJAN RANGARAJAN”)
                                                                                                                     16
                                                                                                                     17                            UNITED STATES DISTRICT COURT
                                                                                                                     18                         NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                     19                                 SAN FRANCISCO DIVISION
                                                                                                                     20
                                                                                                                     21    RANDAL SINGH GOOMER, an                      Case No. 3:18-CV-02519-JST
                                                                                                                     22    individual,
                                                                                                                                                                        STIPULATED REQUEST FOR ORDER
                                                                                                                     23                        Plaintiff,               CHANGING DATE AND TIME OF
                                                                                                                                                                        HEARING TO APRIL 25, 2019;
                                                                                                                     24    v.                                           PROPOSED ORDER
                                                                                                                     25    AKVARR, INC., a Delaware corporation;
                                                                                                                           VIJAI RANGARAJAN RANGARAJAN, an Complaint Filed: April 27, 2018
                                                                                                                     26    individual,                           Trial Date: September 19, 2019
                                                                                                                                                                 Judge: The Hon. Jon S. Tigar
                                                                                                                     27
                                                                                                                                             Defendants.
                                                                                                                     28


                                                                                                                                                                        1
                                                                                                                          STIPULATION FOR CHANGING HEARING DATE                       Case No. 3:18-CV-02519- JST
                                                                                                                      1            Plaintiff RANDAL GOOMER, by and through his attorney of record, Berman North
                                                                                                                      2   LLP, and Defendants AKVARR, INC. and VIJAI RANGARAJAN, by and through their counsel
                                                                                                                      3   of record, Lewis Brisbois Bisgaard & Smith LLP, desire to change the date of the hearing on
                                                                                                                      4   Plaintiff’s Unopposed Motion for Approval of PAGA Settlement (the “Motion”) due to
                                                                                                                      5   scheduling conflicts.
                                                                                                                      6            WHEREAS, on February 19, 2019, Plaintiff filed the Motion with a noticed hearing date
                                                                                                                      7   of March 28, 2019.
                                                                                                                      8            WHEREAS, the Court continued the hearing due to the selected date being closed to
                                                                                                                      9   further settings. The hearing on the Motion is presently set for April 18, 2019 at 2:00 p.m. in San
                                                                                                                     10   Francisco, Courtroom 9, 19th Floor before Judge Jon S. Tigar.
                                                                                                                     11            WHEREAS, it is the desire of Plaintiff’s counsel that the Unopposed Motion for
                                                                                                                     12   Approval of PAGA Settlement be heard on April 25, 2019 at 2:00 p.m. in Courtroom 9 of the
                 2055 Woodside Road, Suite 110, Redwood City, CA 94061




                                                                                                                     13   above-entitled court. Defendants’ counsel does not oppose the request.
                                                                         PHONE (650) 843-1900 • FAX (650) 843-1999




                                                                                                                     14            NOW, THEREFORE, by and through their undersigned counsel of record, Plaintiff and
PIERCE & SHEARER LLP




                                                                                                                     15   Defendants hereby stipulate to the following:
                                                                                                                     16            The Hearing on Plaintiff’s Unopposed Motion for Approval of PAGA Settlement
                                                                                                                     17   currently scheduled for April 18, 2019 at 2:00 p.m. shall be rescheduled to April 25, 2019 at 2:00
                                                                                                                     18   p.m. in Courtroom 9, 19th Floor of the above-entitled court before the Honorable Judge Jon. S.
                                                                                                                     19   Tigar.
                                                                                                                     20
                                                                                                                     21                                                Respectfully submitted,
                                                                                                                     22
                                                                                                                          Dated: March 12, 2019                        PIERCE & SHEARER LLP
                                                                                                                     23
                                                                                                                     24
                                                                                                                     25                                                By: __/s/ Stacy North_______________
                                                                                                                                                                             Stacy North
                                                                                                                     26                                                      Attorneys for Plaintiff
                                                                                                                     27                                                      RANDAL SINGH GOOMER

                                                                                                                     28


                                                                                                                                                                          2
                                                                                                                          STIPULATION FOR CHANGING HEARING DATE                              Case No. 3:18-CV-02519- JST
                                                                                                                      1   Dated: March 12, 2019                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                                                                      2
                                                                                                                      3
                                                                                                                                                                       By: __/s/ Jonathan D. Martin___________
                                                                                                                      4                                                      Jonathan D. Martin
                                                                                                                                                                             Attorneys for Defendants
                                                                                                                      5                                                      AKVARR, INC. AND VIJAI
                                                                                                                      6                                                      RANGARAJAN (INCORRECTLY SUED
                                                                                                                                                                             HEREIN AS “VIJAI RANGARAJAN
                                                                                                                      7                                                      RANGARAJAN”)
                                                                                                                      8
                                                                                                                      9                                           ATTESTATION

                                                                                                                     10            Concurrence in the filing of this document has been obtained from each of the
                                                                                                                     11   individual(s) whose electronic signature is attributed above.
                                                                                                                     12
                 2055 Woodside Road, Suite 110, Redwood City, CA 94061




                                                                                                                     13   Dated: March 12, 2019                                __/s/ Stacy North_______________
                                                                                                                                                                               Stacy North
                                                                         PHONE (650) 843-1900 • FAX (650) 843-1999




                                                                                                                     14
PIERCE & SHEARER LLP




                                                                                                                                                                               Attorneys for Plaintiff
                                                                                                                     15                                                        RANDAL SINGH GOOMER

                                                                                                                     16
                                                                                                                     17
                                                                                                                                                                       ORDER
                                                                                                                     18
                                                                                                                                   IT IS SO ORDERED, based on the Stipulation set forth above, and GOOD CAUSE
                                                                                                                     19
                                                                                                                          APPEARING, that:
                                                                                                                     20
                                                                                                                                   The Hearing on Plaintiff’s Unopposed Motion for Approval of PAGA Settlement
                                                                                                                     21
                                                                                                                          currently scheduled for April 18, 2019 at 2:00 p.m. shall be rescheduled to April 25, 2019 at 2:00
                                                                                                                     22
                                                                                                                          p.m. in Courtroom 9, 19th Floor of the above-entitled court before the Honorable Judge Jon. S.
                                                                                                                     23
                                                                                                                          Tigar.
                                                                                                                     24
                                                                                                                          IT IS SO ORDERED.
                                                                                                                     25
                                                                                                                     26   Dated: _________________
                                                                                                                                  March 14,        2019                        ________________________________
                                                                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                                                                     27                                                        HON. JON S. TIGAR
                                                                                                                     28


                                                                                                                                                                          3
                                                                                                                          STIPULATION FOR CHANGING HEARING DATE                              Case No. 3:18-CV-02519- JST
